Citation Nr: 0507587	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-15 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

Appellant had active military service from August 1972 to 
April 1973.  He was granted a discharge under honorable 
conditions.  There has been no VA administrative decision.  
The RO considered the matter on the merits, and the Board 
will do likewise.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied appellant's claim 
for service connection for an acquired mental disorder and 
his claim for a non-service-connected pension.  The file was 
subsequently transferred to the Philadelphia, Pennsylvania, 
RO, which is currently the Agency of Original Jurisdiction 
(AOJ).

Appellant requested a hearing before the Travel Board.  A 
hearing was scheduled in January 2005, but appellant failed 
to report. 


FINDINGS OF FACT

1.  Appellant had ten months active duty during wartime 
(Vietnam Era).  He received a discharge under honorable 
conditions for a personality disorder (schizoid personality) 
that preexisted military service.

2.  Personality disorders are not diseases or injuries for 
compensation purposes.  

3.  Appellant has been diagnosed with paranoid schizophrenia, 
by history.  The earliest such diagnosis was in May 1997, 
twenty-four years after appellant's discharge.  There is no 
record that the schizophrenia became manifest within the 
first year after discharge from service or that the 
schizophrenia has been continuous since discharge.  

4.  Appellant failed to report for VA psychiatric and general 
medical examinations that were scheduled to determine his 
entitlement to pension benefits.
CONCLUSIONS OF LAW

1.  Appellant's schizophrenia was not incurred in or 
aggravated by military service, nor may a psychosis be 
presumed to have been incurred in service; a personality 
disorder is not a disease or injury for service connection.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

2.  Criteria for entitlement to a nonservice-connected 
pension have not been met based on the evidence on file. 
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.342, 4.15, 4.16, 4.17 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
service connection for a mental disorder, and for nonservice-
connected pension, was received in August 1997.  The original 
rating decision of November 1997, the Statement of the Case 
(SOC) in December 1997, and the Supplemental Statements of 
the Case (SSOC) in March 2003 and March 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO sent appellant a VCAA duty-to-assist letter 
in January 2003, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating. The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  Appellant reported that he 
receives Social Security Administration (SSA) disability 
benefits, and RO diligently pursued SSA records, but SSA 
responded that there is no record of appellant as a recipient 
of benefits.  Appellant underwent a VA psychiatric 
examination in January 1998 but refused to cooperate with a 
general medical examination in the same month.  Appellant was 
subsequently scheduled for VA psychiatric and general medical 
examinations in February 2003 but he failed to report for 
either examination.  Appellant was scheduled to testify at a 
Travel Board hearing in January 2005, but he failed to report 
for the hearing.  There is no indication that any of the 
scheduling documents were returned as undeliverable.

The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record, and when 
scheduled in conjunction with any other original claim that 
claim shall be denied.  38 C.F.R. § 3.655(a) (2004).  In 
fact, failure to report for examination or submit evidence 
may be considered as abandonment of a claim.  Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  The Board accordingly 
finds that the duty to assist has been satisfied. 

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Service records on file show that appellant was apprehended 
as a deserter by the F.B.I. and was given an administrative 
discharge for unsuitability in lieu of a trial by court 
martial.  Appellant's character of discharge is "under 
honorable conditions."  As noted, no VA administrative 
determination is on file.

Appellant's service medical record is on file.  His induction 
physical examination has no notation of physical or mental 
defect.  His separation physical examination does not list 
any disabilities.  Attached to the separation physical is a 
U.S. Navy neuropsychiatric report dated March 1973.  The 
report states that appellant had a traumatic background prior 
to service and was unable to adjust to life in the service 
due to his psychiatric condition.  Mental examination showed 
no evidence of psychosis, severe neurosis, or organic brain 
syndrome.  The examiner's impression was severe schizoid 
personality, existed prior to enlistment (EPTE).

A letter from Woodrow Wilson Rehabilitative Center states 
that appellant attended that facility for vocational 
evaluation in February 1971 (i.e., prior to enlistment).  
Appellant's listed disability was behavioral disorder.  
Treatment records were no longer available.

A letter from Southwestern Virginia Mental Health Institute 
states that appellant received treatment at that facility 
from April 1973 to June 1973 (i.e., shortly after his 
discharge) but that treatment records were no longer 
available.

Treatment records are on file from the Tennessee Department 
of Corrections for the period October 1985 to March 1988.  
These show that appellant received counseling and medication 
for adjustment disorder and depression.  There is nothing in 
these records relating to appellant's military service or 
regarding appellant's potential employability after release 
from incarceration.   

The file contains a clinical note from Roanoke Memorial 
Hospital showing that appellant was treated in May 1997 for 
nausea, vomiting, and shakes consequent to consumption of 
alcohol.  The "past medical history" section notes a 
history of paranoid schizophrenia.

Appellant submitted a claim for service connection for mental 
problems in August 1997.  He also claimed entitlement to a 
nonservice-connected pension, listing his total net worth as 
$1.00.  In the claim, appellant stated that he was not at 
that time receiving benefits from the Social Security 
Administration (SSA) but that he had applied for SSA benefits 
in March 1997.

The file contains a form dated August 1997 in which a 
psychiatrist from the Bradley Free Clinic attested to the 
City of Roanoke that appellant was unemployable due to 
schizophrenia and possible affective disorder with antisocial 
and suicidal ideation.  The form states that the condition 
was chronic and never really in remission, and that 
appellant's prognosis was poor-to-fair.    

RO issued a rating decision in November 1997 denying service 
connection for an acquired psychiatric disorder, based on a 
finding that the claim was not well grounded.   The same 
rating decision denied entitlement to a nonservice-connected 
pension, based on a finding that appellant had nonservice-
connected schizophrenia at a noncompensable (0 percent) level 
of disability.

Records from Salem VA Medical Center (VAMC) show that 
appellant received inpatient psychiatric treatment in 
November 1997 consequent to a suicide attempt via intentional 
drug overdose and alcoholic intoxication.  Appellant reported 
that he was unemployed and without income.  The discharge 
diagnoses were as follows.  AXIS I: alcohol dependence, 
alcohol-induced depressive mood disorder, and suicide attempt 
by drug overdose.  AXIS III: colon carcinoma (no 
documentation), history of coronary artery disease, peptic 
ulcer disease, lower back pain, gastroesophageal reflux 
disease, seizure, and delirium tremens seizure (no 
documentation).  AXIS IV: stress of living with alcohol 
dependence, and family discord.  AXIS V: Global Assessment of 
Function (GAF) of 30 on admission and 50 at discharge.   

Appellant submitted a Notice of Disagreement (NOD) in 
December 1997 asserting that he was traumatized by a fire 
aboard ship during his military service, which caused him to 
have a nervous breakdown.  The NOD asserts that appellant had 
attempted suicide on eight occasions, and that he was 
unemployable and living on monthly SSI disability benefits.

Appellant had a VA psychiatric examination in January 1998.  
Appellant reported that he had last worked approximately 10 
to 15 years previously.  Appellant stated that he was 
currently drawing SSI for paranoid schizophrenia and 
depression.  Appellant stated that he had attempted suicide 
on eight occasions that year, and that he was constantly 
nervous and depressed.  Appellant was noted to be a severe 
alcoholic and to have been incarcerated on numerous 
occasions.  The examiner noted appellant's history in detail, 
along with objective findings, but did not cite any 
connection between appellant's current condition and any 
events prior to or during military service.  The examiner's 
diagnoses were as follows.  AXIS I: chronic severe alcohol 
dependence and paranoid schizophrenia by history.  AXIS II: 
personality disorder, not otherwise specified, with 
antisocial and emotionally unstable traits.  The examiner did 
not provide a GAF evaluation.

Appellant reported for VA general medical examination in 
January 1998.  The examination was scheduled for the purpose 
of identifying all disabilities affecting appellant's 
employability, but appellant stated that there was nothing 
wrong with his health, and that all his problems were 
psychological.  Appellant departed without submitting to 
examination.

Appellant reported to Salem VAMC in February 1998 requesting 
detoxification after experiencing blackouts for the previous 
three days.  However, he departed without undergoing 
detoxification.  The discharge diagnoses were as follows.  
AXIS I: alcohol withdrawal.  AXIS V: GAF of 50 on admission 
and discharge.

Appellant submitted a VA Form 9 in September 1998 asserting 
that he should receive 100 percent disability from VA because 
he was currently getting 100 percent disability from SSA for 
the same condition.

SSA notified RO in October 1998 that there are no records 
showing that appellant has drawn benefits from SSA.  RO sent 
appellant letters in November 1998 and April 1999 asking him 
to verify his social security number and provide VA with a 
copy of the SSA decision letter awarding benefits, but 
appellant did not respond.

Appellant was scheduled to undergo VA psychiatric and general 
medical examinations in February 2003 but he failed to report 
for examination.

Appellant was scheduled to testify at a Travel Board hearing 
in January 2005 but he failed to report for the hearing.

III.  Analysis

Service connection for acquired psychiatric disorder

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of the disease or injury; and, 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  Alternatively, there is a presumption of service 
connection if a claimant has a chronic disease, including 
schizophrenia, whose symptoms became manifest to a degree of 
at least 10 percent disabling within one year of discharge 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2004).   

Application of the Hickson analysis does not substantiate the 
claim.  Various treatment notes, and a VA medical diagnosis, 
all establish that appellant currently has paranoid 
schizophrenia, by history, so the first part of the Hickson 
analysis (medical evidence of a current disability) is 
satisfied.  There is no medical or lay evidence that 
appellant had schizophrenia or other acquired psychiatric 
disorder while in service, so the second part of the Hickson 
analysis is not satisfied (appellant was discharged from 
service due to a schizoid personality, but personality 
disorders are not diseases or injuries for compensation 
purposes per 38 C.F.R. § 3.303(c) (2004)).  There is no 
medical evidence of nexus between appellant's schizophrenia 
or other acquired psychiatric disorder, and his military 
service, so the third part of the Hickson analysis is not 
satisfied.

In the alternative to the Hickson analysis, service 
connection may be presumptive for a chronic disability that 
becomes manifest to a degree of 10 percent disabling or more 
within one year after discharge from service even if in-
service onset is not documented in service medical records.  
38 C.F.R. §§ 3.307, 3.309 (2004).   Schizophrenia is a 
psychosis, and is a qualifying chronic disability under the 
statute.  38 C.F.R. § 3.309(a) (2004).  Lay testimony is 
competent to record onset of symptoms for the purpose of 
establishing presumptive service connection, if followed 
without an unreasonable time delay by a definite diagnosis.  
Fortuck v. Principi, 17 Vet. App. 173 (June 27, 2003), citing 
38 C.F.R. § 3.307(c).  In this case, there is no medical or 
lay evidence that appellant's schizophrenia was manifest to a 
degree of 10 percent or more disabling within one year of 
discharge, and the Board accordingly finds that the 
presumption of chronicity does not apply.

The passage of many years between discharge and diagnosis is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
notation of schizophrenia ("by history") occurs in May 
1997, twenty-four years after appellant's discharge from 
service.  The Board finds that this passage of years is 
actual evidence against the claim for service connection.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.

Non-service-connected pension

VA will pay a pension to each veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of his own misconduct.  
38 U.S.C.A. § 1521 (West 2002).  

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(2004).  Permanence of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person; disease and 
injuries of long standing that are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340(b) (2004).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  38 C.F.R. § 3.342(a) (2004).  Permanent 
total disability pension ratings will be authorized for 
congenital, developmental, hereditary or familial conditions, 
provided the other requirements for entitlement are met.  
38 C.F.R. § 3.342(b) (2004).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one disability, it shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2004).  For the purposes of pension, the 
permanence of the percentage requirements of § 4.16 is a 
prerequisite.  38 C.F.R. § 4.17 (2004).

Marginal employment shall not be considered substantially 
gainful employment.  For the purposes of this section, 
marginal employment shall be deemed to exist when the 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person; marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the poverty threshold.  
38 C.F.R. § 4.16(a) (2004).

The record shows that appellant had wartime service and that, 
as noted above, he was discharged from service for a 
personality disorder.  The record shows diagnosis of 
nonservice-connected schizophrenia "by history" but does 
not provide sufficient evidence on which to determine 
eligibility for pension.  The VA psychiatric examination of 
January 1998 did not provide a GAF or other means by which an 
adjudicator can apply the criteria of the rating schedule to 
appellant's nonservice-connected disabilities, and appellant 
failed to report for a subsequent VA psychiatric examination 
in February 2003.  Appellant also refused to cooperate with a 
VA general medical examination in January 1998, which had 
been scheduled specifically to determine his entitlement to 
pension, and he failed to report for a scheduled VA general 
medical examination in February 2003.  There is no current 
evidence of willingness to report for an examination, and 
there is no evidence that the scheduling letters were 
returned as undeliverable.

It is concluded, therefore, that the evidence on file does 
not provide a basis to grant this appeal.  Where there is a 
failure to report, a determination must be based either on 
the evidence of record or denied on the record.  See 
38 C.F.R. § 3.655.  In this case, there is insufficient 
evidence to rate this issue.
 
When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  A permanent and total disability evaluation or 
pension purposes is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


